 Case: 1:17-md-02804-DAP Doc #: 2878 Filed: 10/28/19 1 of 2. PageID #: 428919



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



   IN RE: NATIONAL PRESCRIPTION                  MDL No. 2804
         OPIATE LITIGATION

         This document relates to:               Case No. 17-md-2804
 The County of Summit, Ohio, et al. v. Purdue
             Pharma L.P., et al.
           Case No. 18-op-45090                  Hon. Dan Aaron Polster



                          STIPULATED ORDER DISMISSING
                        HENRY SCHEIN, INC. WITH PREJUDICE

       Summit County and Henry Schein, Inc. stipulate to and request the dismissal of the above-
captioned action as to Henry Schein, Inc.

        IT IS HEREBY ORDERED that the above-captioned action is DISMISSED WITH
PREJUDICE as to Henry Schein, Inc. This dismissal shall not affect Summit County’s claims
against any other defendant.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

       SO ORDERED.



Dated: October __, 2019
                                                           HON. DAN AARON POLSTER
                                                           United States District Court
 Case: 1:17-md-02804-DAP Doc #: 2878 Filed: 10/28/19 2 of 2. PageID #: 428920



STIPULATED TO BY:

/s/ John P. McDonald
John P. McDonald
C. Scott Jones
Lauren M. Fincher
Brandan J. Montminy
LOCKE LORD LLP
2200 Ross Avenue, Suite 2800
Dallas, TX 75201
Tel: (214) 740-8000
Fax: (214) 756-8758
jpmcdonald@lockelord.com
sjones@lockelord.com
lfincher@lockelord.com
brandan.montminy@lockelord.com

Counsel for Henry Schein, Inc.

-AND-

/s/ Joseph F. Rice
Joseph F. Rice
Donald A. Migliori
MOTLEY RICE
28 Bridgeside Blvd.
Mt. Pleasant, SC 29464
(843) 216-9000
(843) 216-9290 (Fax)
jrice@motleyrice.com

Counsel Summit County, Ohio
